Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1-17 are pending. 

2.	Applicant's amendments to claims 1-2 and 13 as well as cancellation of claims 4-5 and 14 in the reply filed on 12/21/2021 are acknowledged.   
	Claim 15 is withdrawn from consideration for being drawn to non-elected species.
Claims 1-3, 6-13 and 16-17 and SEQ ID NO: 6 and 13 are examined on the merits. 


                  			
3.          The rejection and objections not recited in this action are withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



					
Written Description


4.	Claims 13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A review of the language of instant claims indicates that obtaining disease resistant plant comprising a leucine-rich repeat receptor-like kinase polynucleotide having silenced expression of a functional LLR-RLK protein having at least 50% identity to SEQ ID NO:6 and having a leucine content of 12% to 25%, wherein the reduced or eliminated activity of protein cause increased immune response or a decreased disease severity of the plant are essential to practice the invention. 
The specification teaches knock out of four homologous LRR-RLK polypeptide of Arabidopsis thaliana had significantly lower bacteria accumulation (SEQ ID NO:6, 8, 10 and 12) and disease resistant tomato plants with silenced LLR-RLK protein having at least 50% identity to a homologous LRR-RLK polypeptide of Arabidopsis thaliana, SIBRR4-6, (specification, pages 20-21).

Still further, even for BRR3 genes, the specification nor the prior art teaches any other genes that could be targeted to silence the expression of BRR3 gene, given the broad interpretation of “LRR-RLK polynucleotide having silenced expression of a functioning LRR-RLK polypeptide”. The specification also fails to provide conserved structure that is essential for its function in plant immunity/disease resistance.  
Still further, the specification only describes one species in claimed genus, which is Arabidopsis plant. It is also unknown that the counterpart of other dicot would have the same function given that no guidance was made as conserved structure responsible for function in plant immunity/disease resistance as well as teach that those LRR-RLK genes may have various functions. Therefore, given the breadth of the claim and the lack of further guidance, a person skilled in the art would conclude that applicants are not in possession of the whole claimed genus.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of species as claimed by the genus.  Applicants only describe Arabidopsis plant with silenced expression of SEQ ID NO:6  showing increased disease resistance. Applicant fails to describe conserved structure shared by all the claimed disease resistant transgenic plant. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.




RESULT 67
US-13-350-672-3
; Sequence 3, Application US/13350672
; Publication No. US20120192315A1
; GENERAL INFORMATION
;  APPLICANT: SOUTHERN ILLINOIS UNIVERSITY

;  TITLE OF INVENTION: RESISTANCE GENES AND PROTEINS ACTIVE AGAINST FUSARIUM ROOT ROTS,
;  TITLE OF INVENTION:CYST NEMATODES AND SOYBEAN SUDDEN DEATH SYNDROME AND METHODS
;  TITLE OF INVENTION:EMPLOYING SAME
;  FILE REFERENCE: 052001-437692
;  CURRENT APPLICATION NUMBER: US/13/350,672
;  CURRENT FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: US 61/432,226
;  PRIOR FILING DATE: 2011-01-13
;  NUMBER OF SEQ ID NOS: 108
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 854
;  TYPE: PRT
;  ORGANISM: Glycine max
US-13-350-672-3

  Query Match             58.7%;  Score 2534.5;  DB 10;  Length 854;
  Best Local Similarity   63.5%;  
  Matches  500;  Conservative   99;  Mismatches  164;  Indels   25;  Gaps    4;

Qy         44 WDGIVVTQANYQALQAIKHELIDFTGVLKSWNNSASSQVCSGWAGIKCLRGQVVAIQLPW 103
              |||:||| :|  ||:| | || |  | |:|||:|       || |||| :|||: |||||
Db         66 WDGVVVTASNLLALEAFKQELADPEGFLRSWNDSGYGACSGGWVGIKCAQGQVIVIQLPW 125

Qy        104 KGLGGTISEKIGQLGSLRKLSLHNNVIAGSVPRSLGYLKSLRGVYLFNNRLSGSIPVSLG 163
              ||| | |::|||||  |||||||:| | ||:| :|| | :|||| ||||||:||||:|||
Db        126 KGLRGRITDKIGQLQGLRKLSLHDNQIGGSIPSTLGLLPNLRGVQLFNNRLTGSIPLSLG 185

Qy        164 NCPLLQNLDLSSNQLTGAIPPSLTESTRLYRLNLSFNSLSGPLPVSVARSYTLTFLDLQH 223
               |||||:||||:| |||||| ||  ||:|| ||||||| ||||| |:  |::|||| ||:
Db        186 FCPLLQSLDLSNNLLTGAIPYSLANSTKLYWLNLSFNSFSGPLPASLTHSFSLTFLSLQN 245

Qy        224 NNLSGSIPDFF----VNGSHPLKTLNLDHNRFSGAVPVSLCKHSLLEEVSISHNQLSGSI 279
              ||||||:|: :     ||   |: | |||| |:| || ||     | |:|:|||: ||:|
Db        246 NNLSGSLPNSWGGNSKNGFFRLQNLILDHNFFTGDVPASLGSLRELNEISLSHNKFSGAI 305

Qy        280 PRECGGLPHLQSLDFSYNSINGTIPDSFSNLSSLVSLNLESNHLKGPIPDAIDRLHNLTE 339
              | | | |  |::|| | |::|| :| : ||||||  || |:| |   || :: || ||: 
Db        306 PNEIGTLSRLKTLDISNNALNGNLPATLSNLSSLTLLNAENNLLDNQIPQSLGRLRNLSV 365

Qy        340 LNLKRNKINGPIPETIGNISGIKKLDLSENNFTGPIPLSLVHLAKLSSFNVSYNTLSGPV 399
              | | ||: :| || :| ||| :::|||| |||:| ||:|      |: ||||||:||| |
Db        366 LILSRNQFSGHIPSSIANISSLRQLDLSLNNFSGEIPVSFDSQRSLNLFNVSYNSLSGSV 425

Qy        400 PPVLSKKFNSSSFLGNIQLCGYSSSNPCPAPDHHHPLTLSPTSS------QEPRKHHHRK 453
              ||:|:||||||||:||||||||| | ||        |: :|:        :  : |||||
Db        426 PPLLAKKFNSSSFVGNIQLCGYSPSTPC--------LSQAPSQGVIAPPPEVSKHHHHRK 477

Qy        454 LSVKDVILIAIGALLAILLLLCCILLCCLIKKRAALKQKDGK-------DKTSEKTVSAG 506
              || ||:|||  | || :|::|||:|| |||:||:  |  :|:          :|| |   
Db        478 LSTKDIILIVAGVLLVVLIILCCVLLFCLIRKRSTSKAGNGQATEGRAATMRTEKGVPPV 537

Qy        507 VAGTASAGGEMGGKLVHFDGPFVFTADDLLCATAEIMGKSTYGTAYKATLEDGNEVAVKR 566
                |   |||| ||||||||||  ||||||||||||||||||||| ||| ||||::|||||
Db        538 AGGDVEAGGEAGGKLVHFDGPMAFTADDLLCATAEIMGKSTYGTVYKAILEDGSQVAVKR 597

Qy        567 LREKTTKGVKEFEGEVTALGKIRHQNLLALRAYYLGPKGEKLLVFDYMSKGSLSAFLHAR 626
              |||| ||| :||| ||: |||||| |:||||||||||||||||||||||||||::|||  
Db        598 LREKITKGHREFESEVSVLGKIRHPNVLALRAYYLGPKGEKLLVFDYMSKGSLASFLHGG 657

Qy        627 GPETLIPWETRMKIAKGISRGLAHLHSNENMIHENLTASNILLDEQTNAHIADYGLSRLM 686

Db        658 GTETFIDWPTRMKIAQDLARGLFCLHSQENIIHGNLTSSNVLLDENTNAKIADFGLSRLM 717

Qy        687 TAAAATNVIATAGTLGYRAPEFSKIKNASAKTDVYSLGIIILELLTGKSPGEPTNGMDLP 746
              : || :||||||| ||||||| ||:| |: |||:||||:|:||||| ||||   ||:|||
Db        718 STAANSNVIATAGALGYRAPELSKLKKANTKTDIYSLGVILLELLTRKSPGVSMNGLDLP 777

Qy        747 QWVASIVKEEWTNEVFDLELMRETQSVGDELLNTLKLALHCVDPSPAARPEANQVVEQLE 806
              |||||:||||||||||| :|||:  :||||||||||||||||||||:|||| :||::|||
Db        778 QWVASVVKEEWTNEVFDADLMRDASTVGDELLNTLKLALHCVDPSPSARPEVHQVLQQLE 837

Qy        807 EIRPETEV 814
              |||||  |
Db        838 EIRPERSV 845





Conclusion

Claims 1-3, 6-12 are allowed.
Claims 13, 16-17 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662